Title: George W. Featherstonhaugh to Thomas Jefferson, 1 March 1820
From: Featherstonhaugh, George William
To: Jefferson, Thomas


					
						Sir,
						
							Duanesburgh. state of New York.
							March 1st 1820.
						
					
					Permit me to offer You a Copy of An Address from the Board of Agriculture of this State to the County Societies.
					The institution of a Board of Agriculture, which is a new Feature in the Economical Institutions of America, will I am persuaded find Some interest with You Sir, whose Life has been devoted to the welfare of Your Country.
					I have the  honour to remain Sir
					
						with unfeigned respect Your most obt & hble Servt
						
							G W Featherstonhaugh
						
					
				